Banke, Judge.
The defendant appeals his conviction for armed robbery. Held:
1. The victim’s eyewitness identification of the defendant amply supported the verdict.
2. The testimony that the victim chose the defendant’s photograph from a book containing numerous "mug shots” did not constitute inadmissible evidence of prior offenses. See Atcheson v. State, 136 Ga. App. 152 (2) (220 SE2d 483) (1975) and cits.
3. The contention that the pre-trial identification procedures were unnecessarily suggestive was not raised in the trial court and may not now be raised on appeal. See e.g., Martin v. State, 141 Ga. App. 181 (233 SE2d 38) (1977).
Submitted June 5, 1978
Decided July 3, 1978.
Saul, Blount & Martin, Percy J. Blount, for appellant.
Richard E. Allen, District Attorney, Stephen E. Curry, Steven L. Beard, Assistant District Attorneys, for appellee.

Judgment affirmed.


Been, P. J., and Smith, J., concur.